El Juez Asociado Se. Aldeey,
emitió la opinión del tribunal.
El recurso que vamos a considerar fue interpuesto por el demandante contra la sentencia de la Corte de Distrito de San Juan, Sección Primera, en cnanto declaró sin lugar su demanda.
El demandante Carlos Franco Soto es abogado y notario público con ejercicio en esta Isla por más de catoíce. años, y como consecuencia de cierto pleito que como abogado se-guía contra el demandado Víctor P. Martínez, también abo-gado, éste redactó y juró^ante el Juez Municipal de Agua-dilla el 27 de abril de 1918 un escrito de querella contra Carlos Franco Soto que presentó en este Tribunal Supremo con el fin de que dicho abogado fuera suspendido en el ejer-cicio de su profesión por virtud de los hechos que le impu-taba (disbarment), querella que previo informe del fiscal de *238este tribunal fué archivada por orden nuestra. Copia de esa querella la remitió después Martínez a los abogados José Tons Soto, Senador, y Miguel G-uerra Mondragón quienes la recibieron y leyeron.
No transcribiremos íntegramente el contenido de ese es-crito de querella por ser muy extenso, pero principalmente porque no figuren en las páginas de nuestras colecciones to-dos los conceptos vertidos por Martínez contra el abogado Franco Soto y nos bastará decir que imputa al apelante que abusando de su carácter profesional de abogado y del cono-cimiento que como tal tenía de los actos y contratos de un cliente suyo, para beneficiarse de una manera ilegal, pro-movió un pleito valiéndose de la ignorancia de una mujer a la que embaucó y engañó haciéndola creer que tenía cier-tos derechos, sabiendo y constándole que no los tenía; que maliciosamente hizo una petición de injunction al tribunal basada en hechos falsos y amañados e hizo que dicha mujer jurara falsamente que eran ciertos y que había leído la pe-tición cuando ella no sabía leer ni escribir y que, siguiendo su obra de engaño, malicia y de manera torcida y amañada, redactó también otra solicitud alegando hechos falsos y los sostuvo como verdaderos, constándole todo lo contrario. De este tenor es el escrito de querella cuyos otros particulares omitimos.
Habiendo demandado Franco Soto a Martínez en acción de libelo para que le pague la cantidad de $40,000 como in-demnización por los daños que le ha causado con la publi-cación de las palabras y conceptos contenidos en dicho es-crito de querella y celebrado el juicio correspondiente la corte inferior dictó sentencia declarando sin lugar la demanda, fun-dándose en que si bien están probados los hechos que antes hemos expuesto y que las imputaciones contenidas en el es-crito de querella son falsas y han sido establecidas y escritas maliciosamente y sin causa probable, con el propósito de ul-trajar, injuriar y perjudicar al demandante en su buen nom-*239Bre y reputación, a pesar de lo que nada lia sufrido en su limpia reputación ante los tribunales y ante el público en general, ni su crédito lia sufrido por consecuencia de los actos del demandado, sin embargo no procedía la condena por no constituir publicación el juramento de la querella •ante un funcionario público; porque desde el momento en que la querella fué radicada en este Tribunal Supremo era un documento que por disposición de la ley, tenía publici-dad por lo que la remisión de copias de ella a otras perso-nas no constituye publicación, porque no da al documento un carácter que no tuviera, y también porque no podía de-clarar probada la existencia de perjuicios por la cantidad reclamada con la prueba que se presentó.
Las tres razones que la corte inferior tuvo para no con-denar al demandado se alega por el apelante que son •erróneas.
Estamos conformes con el juez sentenciador en que el hecho de haber jurado el apelado ante el juez municipal la querella que presentó en este Tribunal Supremo contra el apelante, que por disposición de la ley tenía que ser jurada, no es constitutiva de publicación de las palabras libelosas que contiene ni tampoco su entrega al secretario de este tribunal porque eran actos necesarios para la presentación de dicha querella, que por estar dirigida a un tribunal tiene carácter privilegiado, pero no estamos conformes con los ■otros dos motivos que tuvo dicho juez para declarar sin lu-gar la demanda.
No tenemos duda alguna de que las palabras y conceptos escritos por el apelado en su querella contra el apelante son injuriosos per se porque siendo, según declaró la corte inferior, falsos, maliciosos y escritos sin causa probable, le im-putan la comisión de hechos constitutivos de delitos graves castigados por nuestras leyes y también fueron escritos para perjudicarle atribuyéndole conducta incorrecta e impropia de un abogado en el ejercicio de su profesión. Brooker v. Cof*240fin, 4 Am. Dec. 337 y notas al mismo en 12- Am. Dec. 41 y 43. 9 Eng. E. C. L. 11. Newell on Slander and Libel, pá-ginas 112 y 200. Y cuando las palabras libelosas son accio-nables per se no es necesario alegar ni probar daños espe-cíficos. Véanse las citas anteriores y el caso de Rivera v. Martínes, 26 D. P. R. 760, 17 R. C. L. 264 y 430.
Es cierto que las comunicaciones dirigidas a un tribunal de justicia son privilegiadas e impiden la acción de libelo, pero el privilegio existe en tanto en cuanto las imputaciones que contienen son hechas de buena fe más no cuando son falsas, maliciosas y sin causa probable, escritas con el fin de causar injuria y daño voluntario a otra persona, como ba ocurrido en este caso según la corte sentenciadora. El pri-vilegio sólo quita la presunción de malicia que las palabras libelosas per se llevan consigo e impone sobre el demandante la prueba de la malicia. White v. Nicholls y White v. Addison, 44 U. S. 301. El privilegio existe para aquéllos que honestamente usan de él porque no se ha establecido para refugio de personas libelosas y para que las honradas que-den privadas de protección. Randall v. Hamilton, 45 La. Ann. 1190, 22 L. R. A. 649.
Tampoco existe el privilegio en este caso por haber dado el demandado publicación innecesaria al contenido de su que-rella enviando copia de ella al Sr. Tous Soto y al Sr. Guerra Mondragón después de haberla presentado en este tribunal, pues el privilegio establecido por la ley es para con el tribunal, pero no para con dichas personas, siendo, tam-bién, tal publicación prueba de malicia. Shefhall v. Central R. Company, 123, Ga. 589; Harris v. Zanone, 93 Cal. 60. Notas en 52 L. R. A. 1109; 20 L. R. A. 362. Doane v. Grew, L. R. A. 1915 C. 776. Newell on Slander and Libel, páginas 570, 641.
Siendo, pues, libelosas per se las palabras del escrito de querella, habiéndolas publicado el apelante enviando copias a personas distintas del tribunal y siendo, además, escritas *241falsamente, con malicia y sin cansa probable, con el sólo objeto de injuriar al demandante y de perjudicarle en sus negocios, procede la condena del demandado por la cantidad que estime justa este tribunal aun sin prueba de perjuicios específicos.
La sentencia recurrida declara también sin lugar las re-convenciones del demandado, pronunciamiento que no fia sido apelado por lo que no podemos considerarlo a pesar de que el apelado nos pide en su alegato que lo revoquemos.
Por todo lo expuesto y estimando que la cantidad de cinco mil un dólares es una justa indemnización para el deman-dante, la sentencia en este pleito debe ser revocada en cuanto declara sin lugar la demanda y en cuanto a las costas, de-biendo quedar modificada en esos particulares para declarar con lugar la demanda y condenar a Víctor P. Martínez Gon-zález a pagar al demandante la cantidad de cinco mil un. dólares, como indemnización, y las costas.

Revocada la sentencia apelada, declarándose con lugar la demanda y condenado el de-mandado a pagar al demandante $5,001 como indemnización.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf y Hutcbison.
El Juez Asociado Sr. del Toro no intervino en la vista de este caso.